Judgment unanimously affirmed. Memorandum: Defendant contends that his convictions of burglary in the second degree (see, Penal Law § 140.25 [2]) and petit larceny (see, Penal Law § 155.25) are not supported by legally sufficient evidence. We disagree. Reviewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620) and bearing in mind that credibility is a matter to be resolved by the trier of the facts (see, People v Kennedy, 47 NY2d 196, 204), we conclude that, in this circumstantial evidence case, the determination of defendant’s guilt is consistent with and flows naturally from the proven facts, and that those facts viewed as a whole exclude to a moral certainty every reasonable hypothesis other than guilt (see, People v Kennedy, supra, at 202; People v Cleague, 22 NY2d 363, 365-366). (Appeal from Judgment of *655Onondaga County Court, Cunningham, J.—Burglary, 2nd Degree.) Present—Green, J. P., Lawton, Boehm, Davis and Doerr, JJ.